Citation Nr: 1029205	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for spondylosis, 
L5-S1, with lumbosacral strain and left lower extremity 
radiculopathy, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to 
December 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  


FINDING OF FACT

Spondylosis, L5-S1, with lumbosacral strain and left lower 
extremity radiculopathy is not manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
disabling for spondylosis, L5-S1, with lumbosacral strain and 
left lower extremity radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5239 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letters dated July 2007 and 
August 2008 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit sought 
on appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in July 2007 prior to 
the initial unfavorable decision in July 2008.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in June 2009, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, private treatment records, VA 
examination reports, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in May 2008 and April 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given 
that the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the severity 
of his service-connected spondylolisthesis warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 U.S.C.A. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

An October 2007 MRI showed spondylolisthesis of L5 on S1.  The 
examiner noted that physical therapy was unable to change or 
reduce the pain in the left aspect of L-S into the left thigh and 
left anterior thigh parathesia with the evaluation.  The examiner 
noted that symptoms may be irreducible due to obstruction in L-S.

An April 2008 pain management history and physical showed low 
back and bilateral lower extremity pain.  The examiner noted full 
flexion of the lumbar spine, however decreased extension.  He 
found midline tenderness over the L2-3 and L5-S1 areas without 
significant paraspinal tenderness.  The Veteran showed normal 
station and gait.  Imaging studies suggested status post lumbar 
fusion with a stable L5-S1 anterior listhesis and degenerative 
changes.  The examiner diagnosed chronic low back and bilateral 
lower extremity pain secondary to failed back surgical syndrome.

The Veteran was afforded a VA examination in May 2008.  At that 
time, the Veteran complained of low back pain and numbness in the 
left lower extremity that is unchanged from his previous 
examination.  He noted electrical shock sensations in both lower 
extremities and tingling in the lateral aspect of his right foot 
flare-up.  He had no incapacitating episodes in the last 12 month 
period.  Upon physical examination, the Veteran showed a slight 
limp with a  cane when ambulating.  The examiner noted tenderness 
in the lumbar paraspinous musculature on the right with spasm.  
The Veteran's range of motion was measured as follows: forward 
flexion to 70 degrees with pain throughout, extension to 10 
degrees without pain, bilateral rotation to 30 degrees without 
pain, right lateral flexion to 15 degrees without pain, and left 
lateral flexion to 20 degrees without pain.  Straight leg raising 
was positive at 90 degrees bilaterally in the sitting position.  
Motor strength was 5/5 in all muscle groups.  The examiner noted 
additional limitation following repetitive use due to increased 
pain, but noted no further loss of motion.  He found no flare-ups 
and no effect of incoordination, fatigue, weakness, or lack of 
endurance on his spine function.  The examiner diagnosed 
myofascial lumbar syndrome with evidence of a bilateral lower 
extremity radiculopathy, right greater than left, after an L4-S1 
fusion in 2004.  

In February 2009, the Veteran attended a physical therapy 
consult.  The Veteran complained of pain in the lower back with 
shooting pain on both legs.  He also noted feeling unsteady while 
walking.  The Veteran's gait was unsteady.  Straight leg raise 
testing was positive on the left and the right.  The examiner 
found that the Veteran demonstrated increased pain with repeated 
trunk flexion and reduction/centralization of pain on repeated 
trunk extension in standing and sitting.  An April 2009 physical 
therapy note showed limited trunk flexion with peripheralization 
of pain on repeated trunk flexion.  

The Veteran was afforded a VA examination in April 2009.  He 
complained of lower back pain associated with numbness in the 
extremities and a burning sensation long the lateral thigh into 
the buttock and tingling in both feet.  The Veteran underwent an 
L4 through S1 fusion in February 2004.  Upon physical 
examination, the examiner noted a limping gait on the right with 
a cane.  The Veteran was tender in the paraspinous musculature 
over the spinous processes of the lumbar spine and over the 
posterior superior iliac spinous processes posteriorly.  The 
examiner noted no spasms.  The Veteran's range of motion was 
measured as forward flexion to 60 degrees, extension to 5 degrees 
with pain throughout, no right lateral rotation, left lateral 
rotation to 5 degrees, right lateral flexion to 10 degrees, and 
left lateral flexion to 15 degrees.  The examiner noted pain and 
stiffness throughout his range of motion.  Straight leg raising 
was negative to 90 degrees in the sitting position.  Motor 
strength was 5/5 in all muscle groups of both lower extremities.  
The examiner noted no additional limitations following repetitive 
use other than increased pain without further loss of motion.  
The examiner noted to flare-ups, incoordination, fatigue, 
weakness, or lack of endurance.

The Veteran's service-connected spondylolisthesis has been rated 
by the RO under the provisions of Diagnostic Code 5239 for 
spondylolisthesis or segmental instability.  Diagnostic Code 5239 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  To receive a disability rating in excess 
of 20 percent under this regulation, the evidence must show 
forward flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  The record at no point reports 
any ankylosis of the spine.  Additionally, although the Veteran 
does show limitation of motion of the thoracolumbar spine, at no 
point does the evidence show forward flexion of the thoracolumbar 
spine of 30 degrees or less.  In May 2008, the Veteran's forward 
flexion was measured to 70 degrees.  In April 2009, the Veteran's 
forward flexion was measured to 60 degrees.  As such, the Veteran 
is not entitled to a disability rating in excess of 20 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine.  Rather the regulation provides that a 20 
percent disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees.  38 C.F.R. § 4.71a.  The Board has considered other 
diagnostic codes, but has not found any other codes applicable to 
the Veteran's disability.

The Board has also specifically considered the guidance of 
DeLuca.  The Board recognizes that the Veteran has consistent 
subjective complaints of severe pain in regard to his back.  The 
VA examiner in April 2009 noted pain throughout the Veteran's 
range of motion and additional limitation due to pain.  The VA 
examiner in May 2008 found additional limitation following 
repetitive use due to increased pain.  However, the VA examiners 
both found no additional loss of motion due to the increased 
pain.  Acknowledging the Veteran's complaints and the objective 
findings of pain, the Board finds that the Veteran's disability 
does not more nearly approximate a 40 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  Therefore, the Veteran is entitled to a 20 percent 
disability rating and no more.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with pain and limitation of 
motion. The Rating Schedule specifically measures and 
contemplates limitation of motion.  In addition, the VA examiners 
addressed the issue of pain and repetition in regards to the 
Veteran's range of motion measurements and functional 
limitations.  As these aspects of his disability are addressed in 
the Rating Schedule and by the Board in the analysis above, 
extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
disabling for the Veteran's spondylosis, L5-S1, with lumbosacral 
strain and left lower extremity radiculopathy is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


